 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDonnell Douglas CorporationandTechnical Em-ployeesofAerospaceManufacturers.Case14-CA-5823December14, 1971DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING ANDKENNEDYOn April 29, 1971, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions with a supporting briefto the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrialExaminer2 with the following additions andmodifications.1.In adopting the Trial Examiner's conclusionsregarding the Masterson incident, we rely particularlyon the facts that Masterson was attempting todistribute TEAM literature only in a nonwork area,the parking lot, which was outside the securityperimeter, and there is no showing that such conductinterfered in any fashion with the orderly movementof traffic in the parking lot or otherwise interferedwith production, discipline, or security.2.We agree with the Trial Examiner's conclusion,for essentially the reasons on which herelies,that theRespondent'sno-distributionand no-solicitationrules, asinterpreted and applied in the context of thiscase,unlawfully interfered with employee rights inviolation of Section 8(a)(1) of the Act. We particularlyagree that the Respondent has not establishedsufficient justification for limiting employee exerciseof the well-established statutory rights to distribute1The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutionswere incorrectStandard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F 2d 362 (C.A. 3) We have carefully examined the record andunion literature and engage in union solicitation tosomevague,undefined,andunexpressed"reasonable" period, or for treating employees atother times as nonemployees. In agreeing with theTrialExaminer in this respect, we do not hold,however, that such employee rights are necessarilyunlimited at all times and in all places.As noted by the Trial Examiner, the Respondent isconcerned with problems involving security, traffic,and littering. These are unquestionably legitimateconcerns and Respondent, in attempting to resolvethese problems, seeks to exercise its right to controlthe use of its own property. As noted, however, aresult of Respondent's attempted solution has been aninterference with employee efforts to exercise well-established employee rights granted by the Act. Incases such as this, where two well-established rightsare in conflict, it is the duty of the Board to seek asolutionwhich results in an "accommodation be-tween the two . . . with as little destruction of the oneas is consistent with the maintenance of the other." 3The Respondent's announced rule is, in our opin-ion,unnecessarily destructive of employee rightsbecause it is so vague that employees cannot knowwhat they may and may not do, and because the rulecan be and has once been interpreted so as virtually topreclude the exercise of established employee rights.On the other hand, we believe the Trial Examiner'srecommended Order is too broad because it may beinterpreted to preclude adoption and promulgationby the Respondent of reasonable rules designed toimplement its legitimate concerns.We believe an appropriate accommodation can beachieved between the Respondent's right to controlthe use of its property and the employees' statutoryrights, specifically in this case, their right to distributeunion literature and engage in union solicitation onRespondent's premises.4 Such an accommodationwould require, in our opinion, that any rules whichRespondent may establish governing the use of itsproperty, which infringe upon the employee rightshere involved, shall be made known to the employeesand be framedin such languagethat the employeescan clearly understand what is expected of them, andshall not infringe upon such rights to any greaterextent than is necessitated by Respondent's legitimateinterest in suchmatters as security, traffic, andlittering.We shall, accordingly, frame our Order in the lightof these considerations.find no basis fof reversing his findings2TheRespondent has requested oral argument This requestisherebydenied as the record,the exceptions,and the brief adequately present theissues and the positions of the parties.3N.L.R B v TheBabcock &Wilcox Company,351 U S.105, 112.4SeeStoddard-Quirk ManufacturingCo,138NLRB 615.194 NLRB No. 75 McDONNELL DOUGLAS CORP.515ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby Orders that RespondentMcDonnell Douglas Corporation, St. Louis, Missouri,its officers,agents, successors,and assigns, shall:1.Cease and desist, except as Respondent canestablish it is necessary to maintain production,discipline, or security, from:(a) Interfering with the rights of its employees todistribute literature on behalf of Technical EmployeesofAerospaceManufacturers, or any other labororganization, on its parking lots during nonworkingtime.(b) Promulgating, maintaining, and giving effect toany rules which limit its employees' rights to distrib-ute literature on its premises during nonworking timein nonwork areas, or to engage in union solicitationon its premises during `nonworking time unless thelimitations imposed on such activity can be justifiedby Respondent as necessary to maintain production,discipline, or security.(c) In any like or related manner interfering with,restraining, and coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Revoke and withdraw its existing no-distributionand no-solicitation rules to the extent that theypurport to classify employees as nonemployees for thepurpose of applying and enforcing such rules, orinfringe upon employee rights with respect to unionsolicitation or distribution of union literature to anygreater extent than Respondent can establish isrequired in order to maintain production, discipline,or security.(b) Inform its employees that they are free to engagein the distribution of union ' literature in nonworkareas of its premises, during nonworking time, and toengage in union solicitation on its premises, duringnonworking time, except to the extent such activitiesviolate published rules justified by considerations ofproduction, discipline, or security.(c) Post at its Lambert Airport plant in St. Louis,Missouri, copies of the attached notice marked"Appendix." Copies of said notice, on forms providedby the Regional Director for Region 14, after beingduly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.5MEMBER KENNEDY,concurring in part and dissentingin part:I agree with the conclusion of my colleagues thatRespondent, by prohibiting its employee, BoydMasterson,from distributing union literature onRespondent's parking lot about' half an hour beforethe commencement of his shift violated Section8(a)(1)of the Act and that a remedial order isappropriate.Respondent has not challenged thefinding of a violation made by the Trial Examinerand, in fact, has conceded the violation; however, ithas taken the position that the Masterson incident isno longer in issue in that it has taken steps to avoid therecurrence of a similar incident.Idisagree with my colleagues, however,in theirconclusion that Respondent's no-distribution and no-solicitation rule interferes with employee rights,inviolation of Section 8(a)(1) of the Act. In finding aviolation,my colleagues have concluded that (1)Respondent has not established sufficient justifica-tion for limiting°the right of its employees to distributeunion literature and engage in union solicitation and(2)'Respondent's announced rule is"unnecessarilydestructive of employee rights because it is so vaguethat employees cannot know what they may and maynot do, and because the rule can be and has once beeninterpreted so as virtually to preclude the exercise ' ofestablished employee rights." The reference of mycolleagues to a prior interpretation of the rule isundoubtedly to theMasterson incident. In myopinion, the findings and conclusions of my col-leagues in this regard are based on a faulty andincomplete view of the controlling facts and areerroneous.The Trial Examiner found, with record support,that the Masterson incident occurred on September17, 1970,Respondent'smemorandum which dealtwith the subject of distribution of literature and unionsolicitationwas not prepared and distributed untilSeptember 21, 1970. Respondent's director of securitydid not issue and distribute the memorandum to theguards and post it on the guards' bulletin board in thelocker room where maintenance and cleanup employ-ees could also see it until September25, 1970. Thismemorandum, which was also distributed to varioushigh ranking officers of Respondent, set 'forth5 In the event that this Order is enforced by a Judgment of a Unitedchanged to read "POSTED PURSUANT TO A JUDGMENT OF, THEStatesCourt of Appeals, the words in the notice reading "POSTED BYUNITED STATES COURT OF APPEALS ENFORCING AN ORDERORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall beOF THE NATIONAL LABOR RELATIONS BOARD " 516DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's policy of prohibiting employee distribu-tion of union literature during nonworking time innonwork areas of Respondent's premises except "fora reasonable time before or after their shifts." Thus,since the Masterson incident preceded the publicationof the rule there is no basis for my colleagues'conclusion that the Respondent's rule here underconsideration was interpreted to preclude the exerciseof protected employee rights.Turning to consideration of the rule on its face, mycolleagues agree that Respondent has a right tocontrol the use of its property and that in the instantcaseRespondent had a legitimate concern withproblems involving security, traffic, and littering.They hold, however, that Respondent's attemptedsolution of these problems by limiting the exercise ofemployee rights to a "reasonable period" before orafter employees' scheduled working hours has result-ed in interference with employee efforts to 'exerciserights guaranteed by the Act. In their Decision andOrder here, my colleagues require Respondent to"revoke and withdraw its'existing no-distribution andno-solicitation rule to the extent that it purports toclassify employees as nonemployees for the purposesof applying and enforcing such rule or infringes onemployee rights with respect to union solicitation ordistribution of union literature to any greater extent"than Respondent can establish is required in order tomaintainproduction, discipline, or security." TheDecision and Order thus concedes Respondent's rightto limit by "published rules justified by considerationsof production, discipline, or security" the right ofemployees to engage in the distribution of unionliterature in nonwork areas of its premises duringnonworking time and to engage in union solicitationon its premises during nonworking time.As is plain from the foregoing, my colleagues, incondemning Respondent's rule on the ground that itis "so vague" and undefined "that employees cannotknow what they may and may not do," havecommittedthe very sin they purport to correct byframing their order in the "vague" terms of"publishedrulesjustified by considerations of prod-uction, discipline, or security" for they fail to indicatewhat would constitute justification for such rules orwhy Respondent's concern with such matters assecurity, traffic, and littering reflected by its presentrule is not "justified." Nor do my colleagues indicatewhen, to whom, and in what manner Respondent"can establish" that its rules are justified.As I view it, Respondent's rule is a reasonablepublished regulation supported by legitimate consid-erations. In my opinion Respondent, in limiting therights of its employees to engage in union solicitationand distribution of union literature, and limiting theirpresence on the plant premises to a reasonable periodof time before or after their scheduled working hours,has shown ample justification therefor. At the St.Louis Lambert Field complex here involved, Respon-dentmanufactures aircraft and various types ofaerospace vehicles andengages inthe performance ofother special projects for various governmentalagencies. Its plant is guarded by a 7-foot fence toppedwith three strands of barbwire which defines the outerlimits of its property and forms the first line in itssecurity perimeter.Within the outer security perime-ter there is an inner security perimeter formed by thesame type of fence and building walls. Respondent'soperations are carried on in a great number ofbuildings scattered over 500 acres. The entire area isdivided generally into two large tracts. Respondentthere currently employs approximately 31,000 people.Each building is adjacent to parking lots whichaccommodate in the aggregate approximately 18,000automobiles.Normally, Respondent's operation has three shifts.There are approximately 25,000 people employed onthe first shift, which commences at 7 a.m.; 5,000 moreemployees on the second shift; and between 800 and1,000people employed on the third shift. Allemployees are required to wear a badge about the sizeof a playing card, which reflects on its face theemployee's picture, department, clock number, andgovernmental security clearance or classification.Some employees have high security classifications,such as confidential, top secret, intelligence,- orcryptographic. The badge identifies each person as anemployee of Respondent and has a surface perforatedwith computer punchcard type holes which, wheninserted into an electrical reader,similar to atimeclock, transmits to a central computer the factthat the employee, by clock number, is in the plantand the time of his entry and departure. There areapproximately 20 separate badge categories, and noperson enters the inner security perimeter without abadge. A visitor without prior clearance must firstobtain a visitor's badge, which is worn at all times,and only then, and if he is being escorted by anappropriate McDonnell Douglas employee, will he bepermitted past the interior perimeter checkpoints.As a contractor for the U.S. Department ofDefense,Respondent, manufactures .fighter planesand various typesof missilesand is responsible forother special projects for various defense agencies.Respondent also undertakes projects for the- NationalAeronautics& Space Administration, the DefenseIntelligenceAgency, the National Security Agency,and various intelligence agencies within the threemilitary service branches. By the nature of its work,Respondent is subject to and is required to complywith the provisions of the Department of DefenseIndustrial SecurityManual. Respondent's security McDONNELL DOUGLAS CORP.517problems run the spectrum of espionage, propertyprotection, people control, robbery, vandalism, andothers. Approximately every 90 days, Respondent isinspected by the Defense Contract AdministrativeServices Region to determine whether Respondent isperforming in accordance with the regulations pre-scribed in the Department of Defense IndustrialSecurity Manual. Similar inspections are made by theC.I.A., the Defense Intelligence Agency, and the AirForce Intelligence unit. Occasionally, representativesfrom these agencies will, without advance notice toRespondent, attempt to penetrate the security perime-ter to Respondent's facility to test the effectiveness ofthe security measures taken by Respondent.Respondent disseminated, on September 25, 1970,to its guards and on September 21, 1970, to itssupervisory personnel,memoranda concerning thepermissible limits of solicitation and distribution ofliterature on the premises of its Lambert Field facility.In order to control the access which employees had tosensitiveareas and materials, as well as for thesecurity of, all property located on Respondent'spremises, and to provide for general orderliness,Respondent deemed it necessary to treat its employ-ees asnonemployees beyond a reasonable periodbefore and after the shift on which they worked.Respondent's Director of Security Rutherford testi-fied that Respondent's business-manufacture anddevelopment of weapons, weapons systems, andspecial projects for the intelligence gathering agenciesof the government-considered in the light of the"present day enviroment" was fraught with securityproblems. Considered particularly significant werenumerous bomb threats, acts of violence, and civildisorders, which were deemed a source of particularconcern in terms of the need for Respondent toprotect itself against such eventualities. Respondent'sLabor Relations Manager Flynn summarized theneed for the rule restricting the presence on the plantpremises of employees to a reasonable period of timebefore and after their shift when he credibly testified:... [T}here is no supervisor around there tosupervise people who don't have business in theplace. There are areas in the plant where peoplestore tools that are subject to be stolen, there areoffices that can be entered, there are almost 6,000security containers that would be available topeople wandering around the plant, the opportuni-ties of mischief, of security violations are absolute-ly unlimited, we cannot have hundreds of peoplepolitically campaigning on the second shift orthird shift because there is no way that we cancontrol where they are, we don't have a guard tosend to everyone, that is basically our problem,people control.Thus, it is plain that Respondent's rule was supportedby legitimate considerations.In my view, the rule promulgated by the Respon-dent on September 21, 1970, permits employees areasonable period of time before and after their shift,i.e.,a periodof time asmay fairly, justly, andreasonably be required, to solicit or distribute unionliterature in nonwork areas during nonworking times.The rule does not prohibit or restrict the type ofconduct engaged in by Masterson, on the afternoon ofSeptember17, 1970,and Respondent so concedes.Most employees of Respondent arrive at the plantwithin the half hour preceding their shift and departwithin the half hour following the conclusion of theshift.The right of the employees to engage insolicitation and distribution is not restricted by therule during the period of time when contact withfellow employees is most available;i.e.,during shiftchanges. Thus,Iam unable to agree with the TrialExaminer's and my colleagues' conclusions that therule "obviously unduly inhibits and circumscribes theemployees' exercise of their guaranteed rights." Cf.Diamond Shamrock Co. v. N. L. R. B.,443 F.2d 52 (C.A.3);N. L. R. B. v. Great Atlantic & Pacific Tea Company,277 F.2d 759 (C.A. 5).Since I am of the view that Respondent's rule is notso vague or indefinite as to deprive Respondent'semployees of the exercise of rights guaranteed andprotected by the Act and, in any event, since in myopinion Respondent has shown legitimate considera-tions for the promulgation and publication of the rule,absent evidence of discriminatory application orimplementation,Iwould not find the rule unlawful.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, except as it is necessary tomaintain production, discipline,or security,inter-fere with the rights of our employees to distributeliterature on behalf of Technical Employees ofAerospaceManufacturers, or on behalf of anyother labor organization, in our parking lots or inany other nonwork areas of our premises duringnonworking time.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed by Section 7of the Act.WE WILL rescind and withdraw our no-distribu-tion and no-solicitation rules to the extent thatthey purport to classify our employees as nonem-ployees for the purpose of applying and enforcing 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch rules, or infringe unnecessarily upon ouremployees' rights.All our employees are free to distribute unionliterature of the type specified in our rules innonwork areas during nonwork time and toengage in word-of-mouth solicitations in oroutside their work areas during nonwork timeexcept to the extent such, activities violate pub-lished rules justified by considerations of prod-uction, discipline, or security.MCDONNELL DOUGLASCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis, Missouri 63101, Telephone 314-622-4174.TRIAL EXAMINER'S DECISIONobservation of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTRespondent McDonnell Douglas, Corporation, a Mary-land corporation,maintains plants in the States ofCalifornia and Missouri, with its principal office and placeof business at Lambert St. Louis Airport in the State ofMissouri, herein sometimes called the Lambert Airportplant. Respondent is engaged in the manufacture, sale, anddistribution of aircraft, space vehicles, and related prod-ucts.During the year ending March 31, 1970, a representa-tiveperiod,of the products manufactured, sold, anddistributed at its Lambert Airport plant, valued in excess of$100 million, products valued in excess of $50,000 wereshipped from said plant directly to points located outsidethe State of Missouri. During the same period Respondentmanufactured, sold, and delivered to the United StatesGovernment from its Lambert Airport plant, militaryaircraft,valued in excess of $100 million, which had asubstantial impact on the national defense.Upon the above admitted facts, I find, as Respondentalso admits in its answer, that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.STATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onSeptember 18, 1970, by Technical Employees of AerospaceManufacturers,herein sometimes called TEAM, theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 14 (St. Louis,Missouri), issued a complaint, dated November 30, 1970,againstMcDonnell Douglas Corporation, herein some-times called Respondent. With respect to the unfair laborpractices, the complaint alleges in substance that Respon-dent violated Section 8(a)(1) of the Act by prohibiting anemployee from distributing union literature on its. parkinglot and by a no-solicitation and no-distribution rule whichRespondent promulgated, maintained, and gave effect to.In its duly filed answer, Respondent denies all unfair laborpractice allegations as well as the allegation that TEAM is alabor organization within the meaning of the Act.This case was tried before me at St. Louis, Missouri, onFebruary 25, 1971. All parties appeared and were affordedfull opportunity to and did participate in the trial. On April12, 1971, the General Counsel and Respondent filed briefswhich I have fully considered. For the reasons hereinafterindicated, I find that Respondent violated Section '8(a)(1) ofthe Act as alleged in the complaint.Upon the entire record in the case,' and from myII.THELABOR ORGANIZATION INVOLVEDWitness Herman C. Carl testified that he is president ofTEAM, and that TEAM is an organization which seeks torepresentRespondent's employees in labor disputesinvolving wages, hours, and other conditions of employ-ment and which has Respondent's employees as itsmembers. He further testified that TEAM was one of thelabor organizations whose name appeared on an NLRBballot in elections to determine the bargaining representa-tive for Respondent's employees in 1968. Boyd Mastersontestified that he is an employee of Respondent and the vicepresident of TEAM and that he distributed TEAMorganizational literature to other employees on Respon-dent's parking lot on September 17, 1970. He furthertestified that he has been continuously active on its behalfand has,been working at its headquarters from time to time.Although by its answer Respondent raised the issue ofwhether TEAM was a labor organization within themeaning of the Act, it now has presumably abandoned itsposition in this respect as its brief no longer mentions this asan issue in the case. In any event, the undisputed testimonyhereinabove set forth demonstrates, as I find, thatTechnical Employees of Aerospace Manufacturers, hereincalled TEAM, clearly meets the requirements for a labororganization set forth in Section 2(5) of the Act.1Ihereby note and correct the following inadvertent errors in the"rates" is corrected to read "ratio", on line I of page 228, the nametypewritten transcript of the testimony- On line 24 of page 45, the word"Stevens" is changed to "Burke"; and on line 16 of page 228, the word"talked" is corrected to read "walked"; on line 20 of page 215, the word`,complying" is changed to read "relying." Mc DONNELL DOUGLAS CORP.519III.THE UNFAIR LABOR PRACTICESA.The IssuesThe issues litigated in this trial are whether Respondentviolated Section 8(a)(1) of the Act by its conduct in thefollowing two specific respects: (1) by prohibiting anemployee from distributing union literature on Respon-dent's parking lot about a half hour before the commence-ment of his shift, and (2) by promulgating, maintaining, andgiving effect to a rule which prohibited employees,after theexpiration of a "reasonable period" before or after theirscheduled working hours,from distributing union literatureinnonwork areas during nonworking time and fromsolicitingunionmembership during nonworking time(emphasis added).Respondent admits the foregoingconduct.As to the first respect above mentioned, itcontends that Respondent erroneously prohibited saiddistribution and that therefore an isolated incident of thiskind should not be found to constitute a violation of theAct or require a remedial order. As to the second respect,Respondent ' contends that, under the circumstancesdisclosedby this record, the prohibitions in its no-distribution and no-solicitation rule are warranted and donot unlawfully interfere with its employees' statutory rightto engage in self-organizational activities.B.The Faets21.The Masterson incident-Boyd Masterson,an employee of Respondent and vicepresidentof TEAM,was scheduled to start his shift atRespondent'splant at 4 p.m. on September17, 1970.Between 3 and 3:30 that afternoon,Masterson parked hiscar on parking lot 18 and approached Gate 101-D. There isno guard at the entrance to parking lot 18, but in order toget from the parking lot into Respondent's buildings it isnecessary to pass by a uniformed security guard stationedatGate 101-D. When he arrived at Gate 101-D, he beganpassing outTEAM literatureto employees arriving on theparking lot for the 4 p.m. shift.As soon as he began passingout the literature,Buchanon,one of Respondent's uni-formed security guards,approached him and told him thathe could not distribute literature there. Masterson, who wasstill in the parking lot outside Gate 101-D, protested andclaimed that he hada rightto hand out such literature.Buchanon admittedly stated that he had a directive not tolet any literature be distributed. When Masterson contin-ued to hand out the literature,a marked patrol car withGuard Herring and a third person arrived in response to atelephone call made by Buchanon.Herring told Mastersonthat he could not pass out the literature.In response toHerring's request,Masterson showed his identificationbadge containing his number and picture,toldhisdepartment and shift,and gave him a copy of the literaturewhich he was distributing,Herring also wanted to know ifanyone else was distributing this literature at any of the2Unless otherwise indicated, the findings in this section are based ontestimony and exhibits which are admitted or undisputed.3Masterson and Buchanon were the only witnesses who testified to thisincidentThe above findings are based on the credited testimony ofMasterson and some admissions by Buchanon. I do not credit Buchanon'sother gates, stating that he would like to go and stop them.Masterson continued to pass out copies of the literature,although the guards remonstrated with him, and did notstop his distribution until Herring physically interfered withhim. As it was now about 3:40 p.m., Masterson returned theliterature to his car and was then checked through Gate101-D by Buchanon to go to work on his 4 p.m. shift ,32.The no-distribution no-solicitation ruleWarren Flynn, Respondent'smanagerof labor relations,with the assistance and advice of Ivan Rutherford,Respondent'sdirectorof security,prepared and onSeptember 21, 1970, distributed to Respondent's supervi-sors a memorandum which dealt with the subject ofdistribution of literature and solicitation. This memoran-dum prohibits "non-employees" from distributing literatureor from engaging in solicitation"anywhereon Companypremises atanytime." In addition, a footnote to thememorandum provides as to both distribution andsolicitation that:Employees are not allowed on Companypremisesexcept during their scheduled working hours and areasonableperiodbefore and after those hours. At othertimes,they are to be treated as non-employees.[Emphasis supplied.]On September 25, 1970, Richard McConnell, Respon-dent's then chief of security force, after consultation withand approval of Director of Security Rutherford,issuedand distributed a memorandum to the guards and posted iton the guard bulletin board in the locker room wheremaintenance and cleanup employees could also see it. Thismemorandum, which was also distributed to various highranking officers of Respondent, sets forth Respondent'spolicyof prohibiting employee distribution of unionliterature during nonworking time in nonwork areas ofRespondent's premisesexcept "for a reasonable time beforeor after their shifts."When calledas a witnessby the General Counsel in thepresentation of his case, Flynn was asked by the GeneralCounsel on redirectexaminationwho would determinewhat constitutes the "reasonable period" referred to in thefootnote to the September 21 memorandum and in theSeptember 25 memorandum. Flynn testified, "I think thatthe determination would have to be made on anad hocbasis" and that "it would probably be bucked up to mesomeplace along the line." When called as a witness byRespondent in the presentation of itscase,Flynn was askedby Respondent's counsel what would be a reasonable timein Respondent's cafeterias before and after the employees'shift. Flynn testified, "I would think that a half hour shouldtake care of anyone's reasonableneedsfor eating." Flynnfurtherpointed out that "there is a wage and hourrestriction about people not ringing in more than 29minutes orsomesuch figure immediately prior to theirstarting time." However, on cross-examination he testifiedthat the employees can go into the cafeterias withouttestimony that he did not speakto Mastersonbefore the patrol car arrived.Nor do I deem it necessaryto resolve the conflictin testimony as towhetherMasterson was passing out some literaturefrom his car beforeparking because that admittedlywas not the reasonwhy Masterson wasprohibited from distributingliterature near the gate on that occasion 520DECISIONSOF NATIONALLABOR RELATIONS BOARDringing in although the cafeterias are located "inside of thesecurityperimeter."Respondent's director of security,Rutherford, who admitted having had a hand in framingthe objectionable footnotes in the September25 memoran-dum, testified that he "would consider about 1 hour as areasonable' time before and after" the shift in the context inwhich the term is used in said footnotes. He explained asthe reason for his considering 1 hour to be a reasonableperiod that "this is normally what we run into, peoplecoming in to work early to have their breakfast or the timethat it takes them to get off the parking lot, either due totraffic conditions or vehicle conditions and to get from theirwork place to their parking place and off of the premises."C.Contentions and Conclusions1.As to the Masterson incidentRespondent's manager of labor relations, Flynn, admit-ted that Respondent's rules in question do not prohibit thesolicitation and distribution of the kind engaged in byMasterson on September 17, 1970, and that the action ofRespondent's guards in stopping Masterson's distributionwas in error. Respondent contends in its brief that theMasterson incident is no longer in issue in view of Flynn'sabove-stated admissions; that, as this was the only incidentof this nature which had been brought to Flynn's attention,the issuance of the memoranda of September 21 and 25,1970, "have avoided recurrence of similar incidents"; andthat "under all the circumstances the prompt curativeaction taken by Respondent has obviated the need for apunitive finding and order with respect to the Mastersonincident."However, although Flynn admittedly was aware of theMasterson incident before the issuance of the abovememoranda, neither he nor any other managementrepresentative ever informed Masterson that the prohib-ition upon his distributing the literature on September 17,1970,was erroneous or advised him of his rights todistribute literature on Respondent's parking lots. Moreo-ver, as Rutherford admitted, employees have never beeninformed of what constitutes the "reasonable period"withinwhich such distributionmay be made underRespondent's rules.Under all the circumstances, I agree with the GeneralCounsel that a finding of a violation is warranted and that aremedy is necessary to inform the employees of their rightto distribute union literature and that Respondent willaccord them that right. Accordingly, I find that byprohibiting Masterson from distributing union literature onitsparking lot on September 17, 1970, Respondentinterfered with, restrained, and coerced him in the exerciseof his rights guaranteed by Section 7 of the Act and therebyviolated Section 8(a)(1).2.As to theno-distribution no-solicitation rulesThe United States Supreme Court has held in twolandmarkcasesthat, absent unusual circumstances, anemployermay not, without violating the Act, forbidemployees from (1) distributing union literature on itsparking lot in their nonworking time and (2) engaging inunion solicitation in the plant in their nonworking time.4Thereafter, the Board has held that a rule forbiddingemployee distribution of union literature in nonwork areasduring nonworking time is presumptively invalid and that arule forbidding union solicitation by employees in theirnonworking time is also presumptively invalid even thoughlimited to working areas.5The General Counsel contends that on the basis of theabove authoritiesRespondent's no-solicitation and no-distribution rules unduly limit, and therefore constitute anillegal interference with, the rights of its employees toengage in union organizational activity insofar as they, bytheir footnotes, put employees in the class of nonemployeesfor the purposes of union distribution and solicitation whenthey remain on the premises more than a reasonable timebefore or after their scheduled work shift. On the otherhand,Respondent contends, as witnesses Flynn andRutherford testified, that the objectionable part of the rulesare necessary in order for Respondent to comply with thesecurity restrictions imposed on it by the United StatesGovernment because of the nature of its business and that"the severe security restrictions on the operation ofRespondent's business constitute unusual circumstances ofsuch a degree as to justify the alleged interference with theemployees' rights."Respondent contends, as Rutherford testified, that theobjectionable parts of the rules are required by certainspecific sections and provisions of the "Industrial SecurityManual For Safeguarding Classified Information." Howev-er, there is nothing in these sections and provisions whichstate that employees should be classified as nonemployeesafter a reasonable time before or after their scheduled workshift.Nor has Respondent demonstrated that such aclassification is the only way in which it can fulfill thesecurityrestrictionssetforth in these sections andprovisions or even that the absence of such a classificationwould constitutea real and seriousthreat to propercompliance with the securityrequirements.Itappears that Respondent is most concerned abouttraffic problems of the employees coming and leaving thepremises, littering, the safe keeping of military secrets andproprietory secrets belonging to Respondent, and damagetoRespondent's property. Respondent's premises, includ-ing the parking lots, are surrounded by several fences. Theoutside fence can be entered during most of the day by anystranger who can drive onto the parking area. However, inorder to get into a secured area behind the second fence, itisnecessary for the stranger to be cleared for entry by auniformed guard. This is also true of employees who haveto submit to a badge check at this point. At night theexterior fences are closed but for one open point whereguards check to see that the persons entering the premisesare employees. Respondent operates seven cafeterias on itspremises and it is common for employees to come in earlyand to have breakfast before ringing in and beginning theirwork. Nonwork areas in the buildings include cafeterias,vending machine areas, smoke areas, aisles, and lounges.4N L R B v Le TourneauCompany ofGeorgia and RepublicAviation5Stoddard-Quirk ManufacturingCompany,138 NLRB 615.Corp. v. N L R B,324 U S. 793. Mc DONNELL DOUGLAS CORP.521Employees arriving early are permitted to come intoRespondent's building, read newspapers, get breakfast, orsit in their work-areas before ringing in and commencingwork. Rutherford testified that he would not be concernedif employees came in 1 hour and 15 minutes early and wentto a smoke area or snack area. There-are vending machineson Respondent's premises which are serviced by unescortedpersons who are supposed to confine themselves to theareas they are servicing and to the aisles leading to thoseareas. Respondent also sponsors schools for employees andencourages them to attend school on Respondent'spremises after working hours.Respondent's director of labor relations, Flynn, admittedthat the only security problem on the parking lots per serelatesto the traffic problem of getting people onto or outof Respondent's premises as rapdily as possible. Respon-dent normally operates three shifts, with approximately25,000 employees on the first shift which commences at 7a.m., 5,000 employees on the second shift, and between 800and 1,000 on the third shift. Because of the traffic problems,shift starting times are staggered in the various buildingsand employees even in the same buildings start work atdifferent times, for exampleat 7, 7:30, and 8:15 a.m.Respondent adduced no evidence to show that unionsolicitationsordistributionson its parking lots byemployees standing near the gates through which employ-ees enter or leave the parking lots to go into and from thesecured areas where they work, as in Masterson's case,would in any way hamper or affect the flow of traffic orresult in intolerable litter. Nor was any evidence adduced toshow that littering has ever been a problem. Moreover, therules in issue are directed,not to littering,but to the time inwhich organizational activitiesmay take place. AndRespondent has failed to substantiate a valid reason whichwould justify a rule limiting the time in which employeesmay engage in union solicitation and distribution on itsparking lots.The main burden of Respondent's defense seems to bebased on its asserted security problem. Respondent has asecurity force of approximately 350 uniformed guardsunder the supervision of Director of Security Rutherford.In addition Respondent's supervisors are also charged withenforcing security and will challenge employees whom theysee inareas of the building in which they do not belong.Employees cannot enter secured areas without submittingto a badge check. Despite its asserted fear that its securitywould be compromised if there were no time limitation onemployee union solicitation and distribution, Respondenthas in the past permitted and even encouraged, without anytime limitation, employee solicitation on its.premises duringboth working and nonworking hours and in working andnonworking areas of nonunion items such as for thepurpose of Yugoslavian hams and for donations to politicalparties and to, charities. Respondent has cafeterias, smokingareas, and vending machine areas and aisles, all of whichare admittedly considered to be nonwork areas. Aspreviouslynoted,employees are permitted to enterRespondent's premises, after passing a badge check, for thepurpose of having breakfast, for the purpose of going in andreading newspapers, and for other purposes. Indeed, evennonemployees, such as suppliers for the vending machines,are permitted to go on the premises unescorted but areexpected to remain in the nonworking areas.It would seemthat Respondent's own employees should be accorded thesame privilege when they are seeking to exercise rightsguaranteedby the Act.Respondent contends that, as thereare fewer supervisors on the second and third shifts,there ismore danger of a security breach at that time and thereforeemployees should not be permitted in the plant to engage inunion solicitation or distribution unless they are working onthose shifts.However,that is no answer to the question ofwhy employees at any shift could not be permitted toremain in the cafeterias or any other nonsecurity areaswhich could be designated by Respondent.Respondent further contends that its rules are not undulyrestrictive as they do not entirely prohibit union solicitationand distribution, that they merely specify that such activity"be confined to a reasonable period before and after theshift on which the employee works," and that therefore theydo not"unreasonably compromise employee rights."However,Respondent's own officials could not agree onwhat constitutes a "reasonable period." Thus Flynntestified that he thought "the determination would have tobe made on anad hocbasis" and that he thought a half hourwould be a reasonable period.On the other hand,Rutherford testified that he thought about 1 hour would bea "reasonable period"based upon his estimate that this isthe time it normally takes for employees who come in earlyto have their breakfast before their shift and for employeestowash up, leave their work areas, and to get off theparking lot after their shift.Judged by Rutherford's ownestimate,the rules allow no time for organizationalpurposes and Flynn's estimate of one half hour is clearlyprohibitive.Furthermore, the record shows that some ofRespondent's parking lots are open at 5:30 a.m., others at 6a.m., and others at 7 a.m., and that the employees inbuildings 102-104 do not start work until 7:30 a.m.ApplyingRespondent'srule of limiting a "reasonableperiod"to 1 hour,an employee whose shift begins at 7:30a.m. is barred from engaging in union solicitation ordistribution on the parking lots which are open before 6:30a.m. None of Respondent's evidence affords any reasona-ble justification for prohibiting such an employee fromsoliciting and handing out literature on the parking lotswhich open between 5:30 and 7:30 a.m.Moreover, as theemployees admittedlywere never informed of whatRespondent regards as a "reasonable period," they wouldbe acting at their peril if they engaged in organizationalactivity during a time which Respondent later determineddid not constitute a "reasonable period." Such a standardobviously unduly inhibits and circumscribes the employees'exercise of their guaranteed rights.Respondent has in thepastaffordedmuch greater opportunities and widerlatitude for solicitation on its premises both during workingand. nonworking -hours and in -working and nonworkingareas where the solicitation was not connected with unionactivities, as previously noted.Without attempting to minimize Respondent's traffic andsecurity problems, I find that Respondent has not sustaineditsburden of proving the existence of the unusualcircumstances necessary to rebut the presumption of theinvalidity of, and thereby justify,its ruleswhich restrict the 522DECISIONSOF NATIONALLABOR RELATIONS BOARDfull exercise by their employees of their guaranteed rights toengage in the distribution of union literature in nonworkingareas at any time and to engage in union solicitation duringnonworking tune at any time or place on Respondent'spremises while its plant is in operation. I therefore find thatby promulgating, maintaining, and giving effect to its no-distribution and no-solicitation rules, Respondent inter-fered with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act andthereby violated Section 8(a)(1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.3.By promulgating, maintaining, and giving effect to itsno-distribution and no-solicitation rules which prohibit itsemployees, except during a reasonable period before orafter their scheduled working hours, from distributingunion literature in nonwork areas during nonworking timeand from soliciting union membership during nonworkingtime,Respondent has engaged and is engaging in unfairlabor practices within the meaning of Section 8(a)(I) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.The activities of the Respondent set forth in section III,above, occurring in connection with the business operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce between the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Technical Employees of Aerospace Manufacturers,herein called TEAM, is a labor organization within themeaning of Section 2(5) of the Act.2.By prohibiting an employee from distributing TEAMliteratureon its parking lot during nonworking time,THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Iwill recommend that Respondent revoke and withdrawitsno-distribution and no-solicitation rules to the extentthat they prohibit the specified organizational activity afterthe expiration of a "reasonable period" before or after theirscheduledworking hours and classify employees asnonemployees for that purpose, and inform the employeesof their right to engage in such organizational activitywithout the aforestated time limitation.[Recommended Order omitted from publication.]